IN THE SUPREME COURT OF TEXAS

                                 No. 04-0947

                         IN RE  GEORGE WHARTON, M.D.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency relief, filed October  22,  2004,
is granted.   The order dated August 24,  2004,  in  Cause  No.  03-08613-J,
styled Curtis Woods and Keta Woods v. Phillip Armijo, in the 191st  District
Court of Dallas County, Texas, is  stayed  pending  further  order  of  this
Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  November
16, 2004.

            Done at the City of Austin, this November 1, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk